Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 09/19/2022. Claims 1-4, 6, 8-11, and 13-24 are presently pending. Claims 21-24 are newly presented. Claims 5, 7, and 12 have been canceled by the Applicant.

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6, 8-11, and 13-24 have been fully considered but they are moot in view of new ground(s) of rejection.

Applicant’s statement with respect to the priority and “output levels …” have been noted.

With respect to rejection of claim 1, Applicant argues that “None of the cited references teach or suggest a wireless hub with a processor that is configured to “perform … a calibration of a plurality of devices …”” (Remarks: page 13, 2nd paragraph). Applicant further adds that “The reference is wholly silent with regard to any form of calibration that is performed on the appliance in the room” (Remarks: page 13, last paragraph through page 14, first paragraph).

Examiner respectfully disagrees. Arling states (Page 15, lines 15-23):
For example, when the controlling device includes a microphone (e.g., is a PDA or a
voice activated remote control, etc.) a measurement of the current volume level may be
taken and saved. Upon resumption of playback, the media stream may be resumed one or
two seconds back from the original pause point in order to allow a comparable volume
measurement to be made and the sound level adjusted accordingly. Similarly, a
controlling device which includes a light sensor (e.g., an LCD based unit with a sensor for automatic backlight control, an electroluminescent display based unit with automatic
brightness control, etc.) may make local measurements of lighting levels in order to
duplicate these when playback is resumed.

Taking audio/ visual measurements of the environment and adjusting the playback of the media to match the environment is a form of calibration and reads on the claim language as presented.

Applicant has not advanced any additional arguments with respect to claims 2-4, 6, 8-11, and 13-24.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 Due to the large number of applications/ patents in the chain of continuity, as shown below:


    PNG
    media_image1.png
    688
    1006
    media_image1.png
    Greyscale


Examiner reserves the right to issue rejections under double patenting provisions once the scope of claims in the instant Application has been finalized.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	

Claims 1, 3-4, 6, 8, 10-11, 13, 15-17, and 19-24 are rejected under 35 U.S.C. 102(b) as being anticipated by Arling et al., WO 2005/047996 (hereinafter “Arling”).   

Regarding claim 1, Arling discloses a wireless hub (Abstract, Figs. 1, 6, page 3 line 26 through page 4, line 19; page 6, lines 3-15) comprising:
a transceiver (Fig. 3, 55, 54; Also Fig.2, 32, 33);
a processor that is communicatively coupled to the transceiver (Fig. 2, 24; Fig. 3, 50);
wherein the processor is configured to:
receive, using the transceiver, wireless signals associated with a plurality of audio or visual output (A/V) devices for registering with a wireless hub system, wherein the plurality of A/V devices are configured into a plurality of zones (Figs. 1, 6; Page 7, lines 11-15; Page 9, lines 9-33; Page 14, lines 24-34; Page 16, line 33 through page 17, line 5);
perform, using the transceiver, a calibration of a plurality of A/V devices within a particular zone from among the plurality of zones, wherein each of the plurality of A/V devices within a particular zone is calibrated for coordinated operation with respect to the plurality of A/V devices within a particular zone (Page 15, lines 1-34); and
play, using the plurality of A/V devices within the particular zone, media content that is received via the transceiver, wherein the media content is played by the plurality of A/V devices within the particular zone based on the calibration for coordinated operation with respect to the plurality of A/V devices within the particular zone (Page 15, lines 1-34; Also see Page 22, line 15 through page 23, line 30).

Regarding claim 3, Arling discloses wherein the media content is played in response to a user input into a cell phone (Page 6, lines 3-15; Page 17, lines 11-13).

Regarding claim 4, Arling discloses wherein the processor is further configured to control the plurality of the A/V devices within the particular zone based on a motion of an end user (Page 18, line 29 through page 19, line 1; Page 19, lines 21-32).

Regarding claim 6, Arling discloses wherein the processor is further configured to control the plurality of A/V devices within the particular zone based on an environment in the particular zone (Page 15, lines 1-34; Also Location based factors: page 10, lines 26-33; Lighting/ Audio levels: page 15, lines 1-29).

Regarding claim 21, Arling further discloses wherein the processor is further configured to:
Increase or decrease an output level of the plurality of A/V devices in response to receiving a volume command received via the transceiver (Page 21 line 27 through page 22, line14).  

Claims 8, 10-11 and 22 recite similar features as those of claims 1, 3-4, and 21, respectively, therefore, rejected by the same analysis.

The method of claims 13, 15-16, and 23 recite similar features as those of claims 1 and 3-4, and 21, respectively, therefore, rejected the same.

The computer program product of claims 17, 19-20, and 24 recite similar features as those of claims 1, 3-4, and 21, respectively, therefore, rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 9, 14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arling in view of Kim et al., USPGPUB 2007/0033288 (hereinafter “Kim”).

Regarding claim 2, 9, 14, and 18, Arling discloses a home entertainment system as shown in Figs. 1 and 6, and analyzed with respect to independent claims 2, 9, 14, and 18. Arling further discloses that such system operates in UPnP and HAVi configurations (page 3, line 25 through page 4, line 19; Also see page 12, lines 9-22). Arling is not explicit that signals transmitted using at least one of Wi-Fi, Zigbee or Bluetooth.

However, Kim discloses a method and system of home entertainment system (Fig. 1) operating in a UPnP environment using at least one of Wi-Fi (need not be , Zigbee or Bluetooth signaling (¶ [6]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system of Arling with Kim’s teaching in order to take advantage of well-known and ubiquitously available signaling/ connectivity technologies.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421